Citation Nr: 1241257	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  06-31 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a disability of the hands and feet.  

2.  Entitlement to service connection for a back disability, including as secondary to a service-connected right knee disability.  

3.  Entitlement to service connection for a left knee disability, including as secondary to a service-connected right knee disability.  


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1980 to January 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2007, the Veteran withdrew his request for a hearing before a Veterans Law Judge.  

In November 2009 and June 2011, the Board remanded the case for additional development.  

The claims of service connection for a back disability and a left knee disability are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

In September 2012, prior to the promulgation of a decision in the appeal, the Veteran in writing withdrew his appeal on the claim of service connection for a disability of the hands and feet.  


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal on the claim of service connection for a disability of the hands and feet have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

In September 2006, the Veteran perfected an appeal to the Board on the claim of service connection for a disability of the hands and feet.  

In a statement, in writing in September 2012, prior to the Board promulgating a decision in the appeal, the Veteran withdrew the appeal of the claim of service connection for a disability of the hands and feet.  The Board finds that the criteria have been met for withdrawal of the Veteran's appeal as to the claim. 

Accordingly, there remains no allegation of error of fact or of law for appellate review, and the Board does not have jurisdiction to review the claim. 


ORDER

The appeal on the claim of service connection for a disability of the hands and feet is dismissed.  


REMAND

With regard to the remaining claims on appeal, the Board remanded the case in June 2011 in order to obtain records from the Social Security Administration.  



The records of the Social Security Administration were considered by the RO and addressed in the supplemental statement of the case in August 2012  

The Social Security records include records, dated in September and November 2007, of M. Snider, M.D., an orthopedist, who related the Veteran's back and left knee disabilities to his service-connected right knee.  Also, in July 2007, Dr. Moore, a chiropractor, stated that the Veteran's altered gait and falls due to the right knee disability have contributed to lower and mid back degenerative damage. 

As the evidence of record is insufficient to decide the claims, further development under the duty to assist is needed.  Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a physician to determine:

a).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that degenerative changes of the thoracolumbar spine, first shown after service, is:

i).  A progression of symptoms of back pain in February 1986 or the development of a new and separate condition?

ii).  If the degenerative changes of the thoracolumbar spine is a new and separate condition, is the current condition caused by or aggravated by the service-connected right knee disability?  


b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that internal derangement of the left knee, first shown after service, is caused by or aggravated by the service-connected right knee disability?  

The term "aggravation" means a permanent increase in severity; that is, an irreversible worsening of the thoracolumbar spine or left knee beyond the natural clinical course due to service-connected right knee disability. 

The significant facts are summarized as follows:  

The service treatment records show that the Veteran was seen in February 1986 with an 18-day history of back pain and an X-ray report noted a small bony density on the end plate of L4.  

After service, records show that the Veteran sought treatment by VA for back and knee problems beginning in 2002.  Private and VA records since 2002 document a history of falls due to the right knee disability.  









There are conflicting medical opinions relating to the cause of the degenerative changes of the thoracolumbar spine and of the left knee disability, as seen in reports by VA examiners in April 2007 and in January 2010, and in reports by private medical providers in July 2007 (Dr. Moore, a chiropractor), in September 2007 and November 2007 (Dr. Snider, an orthopedic surgeon), and in September 2009 (Dr. DiBenedetto, an orthopedic surgeon).  

If, however, after a review of the record, an opinion on causation or aggravation is not possible without resort to speculation, the VA examiner is asked to clarify whether causation or aggravation cannot be determined because there are several potential causes, if so, please identify the causes, when either the in-service findings or the service-connected right disability is not more likely than any other to cause or to aggravate the current back and left knee disabilities and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review. 

2.  After the above development is completed, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.






The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


